Title: To James Madison from James Taylor, 19 November 1809
From: Taylor, James
To: Madison, James


Dear Sir
Lexington Ky. Novr. 19h. 1809
I have this moment reached this am informed that The Honble John Coburn has been recommended by many of the respectable Citizens of St. Louis as the successor of Governor Lewis.
Having heretofore expressed to you my high Opinion of Mr. Coburns Capacity & disposition to serve his Count[r]y it would appear superfluous to say much in this letter.
I shall only say that I am clearly of Opinion that no man could be appointed who would meet the approbation of the people of the Western country more generally than Mr. Coburn.
I have just seen an address to the Senators of our state from this place signed by all the influential Citizens of the place requesting these gentlemen to use their influence to procure the appointment for the Judge. The Judge has just returned from attending his Court and I am flattered with a hope that Mrs. Coburn will consent to remove to that Teritory.
Should any vacancy happen and you can from information believe that James W. Moss would fill an appointment that might present its self, you would confer a singular Obligation on me by giving him such a one as you think he is qualified to fill. He is a man of about 30 years of age with strong mind good clasical education and well acquainted with business of all Kinds. In my opinion he would make a good Secretary, Indian agent, Commissioner &c. Mr. John Grayham & The Honble B. Howard are will acquainted with him & I flatter my self will support what I have here said.
I have it in contemplation to visit the City in Course of the Winter. I have a long and large account to settle and I think it will be prudent to come on & attend to it in person, particularly as under the late laws & regulations of the Offices it will be a difficult matter to forward my a/cs in that way that may insure their correct settlement.
I suppose it will [be] about the latter end of January that I shall reach your City. Be so good as to present my best respects of your good Lady and assure your self of my esteem & good wishes. In haste
James Taylor
